



Exhibit 10-AJ
DONALDSON COMPANY, INC.


COMPENSATION PLAN
FOR
NON‑EMPLOYEE DIRECTORS
Amended on _____, 2019


I. Introduction
The Board of Directors of Donaldson Company, Inc. (the “Company”) has adopted
stock ownership guidelines attached hereto as Exhibit A because it believes that
it is in the best interests of the Company and its stockholders for non‑employee
directors of the Company to have a significant equity interest in the Company in
order to align their financial interests with those of the Company’s
stockholders. The Company has previously established an automatic equity grant
program and a deferred compensation program for non‑employee directors, both of
which are intended to assist non‑employee directors in meeting the Company’s
stock ownership guidelines. Set forth in writing below are the provisions of
both programs combined into one restated plan document entitled the Donaldson
Company, Inc. Compensation Plan for Non‑Employee Directors (hereinafter, the
“Plan”).
All equity awards granted hereunder, as well as any amounts deferred that are
payable in shares of the Company’s common stock, par value of US$5.00 per share
(“Common Stock”) are subject to the terms, conditions, and restrictions set
forth in under the Company’s 2019 Master Stock Incentive Plan (the “Master Stock
Plan”). In the event of any inconsistency between the terms contained herein and
in the Plan, the Master Stock Plan shall govern. All capitalized terms that are
not defined herein have the meanings set forth in the Master Stock Plan.
II. Plan Year
The Plan shall operate on a calendar year basis.
III. Eligibility
All members of the Board of Directors who are not employees of the Company
(“Eligible Directors”) are eligible for the Plan.
IV. Automatic Equity Grant Program
1.
Annual Award Grants



(a)
Stock Options. On the first day following January 1 that the New York Stock
Exchange is open for trading (the “First Trading Day”), each Eligible Director
shall automatically be granted a Non‑Qualified Stock Option with a fair market
value (computed as of the date of grant in accordance with applicable financial









-1-




--------------------------------------------------------------------------------





accounting rules) equal to $70,000 (the “Annual Option Grant”). The number of
shares subject to the Annual Option Grant shall be determined using the closing
price of the Common Stock on the grant date, and rounding this number to the
nearest integer multiple of one hundred (100) shares. With respect to an
individual who becomes an Eligible Director during a calendar year after the
First Trading Day, such Eligible Director’s Annual Option Grant for that year
shall have a fair market value obtained by multiplying $70,000 by a fraction,
the numerator of which is the number of whole calendar months remaining in the
calendar year and the denominator of which is twelve. Such prorated grant shall
be made upon the first trading day of the calendar month, within the Company’s
open trading window, following the date such individual becomes an Eligible
Director, with the number of shares determined using the closing price of the
Common Stock on the grant date, and rounding this number to the nearest integer
multiple of one hundred (100) shares.


(b)
Restricted Stock Unit. On the First Trading Day, each Eligible Director shall
automatically be granted a Restricted Stock Unit Award with a fair market value
(computed as of the date of grant in accordance with applicable financial
accounting rules) equal to $70,000 (the “Annual Restricted Stock Unit Grant”).
The number of shares subject to the Annual Restricted Stock Unit Grant shall be
determined using the closing price of the Common Stock on the grant date, and
rounding this number to the nearest integer multiple of one hundred (100)
shares. With respect to an individual who becomes an Eligible Director during a
calendar year after the First Trading Day, such Eligible Director’s Annual
Restricted Stock Unit Grant for that year shall have a fair market value
obtained by multiplying $70,000 by a fraction, the numerator of which is the
number of whole calendar months remaining in the calendar year and the
denominator of which is twelve. Such prorated grant shall be made upon the first
trading day of the calendar month, within the Company’s open trading window,
following the date such individual becomes an Eligible Director, with the number
of shares determined using the closing price of the Common Stock on the grant
date, and rounding this number to the nearest integer multiple of one hundred
(100) shares.



2.Award Terms


(a)
Options. All Non‑Qualified Stock Options granted under the Plan shall have: (i)
a per share exercise price equal to the closing price of the Common Stock on the
day on which such options are granted; and (ii) vesting, expiration and such
other terms as provided in the Company’s form of Non‑Employee Director
Non‑Qualified Stock Option Agreement attached hereto as Exhibit B.



(b)
Restricted Stock Units. All Restricted Stock Units granted under the Plan shall
have vesting and such other terms as provided in the Company’s form of
Non‑Employee Director Restricted Stock Unit Award Agreement attached hereto as
Exhibit C.

















-2-




--------------------------------------------------------------------------------







V. Director Deferred Compensation Program
1.
Compensation Covered by the Plan



Eligible Director compensation covered by this Plan includes annual retainers
(including committee retainers) generally payable on or shortly after January 1
of each calendar year (hereinafter “Eligible Fees”). The Plan permits Eligible
Directors to elect to receive this compensation in one or more of the following
methods:
(a)
In cash on a current basis;



(b)
In cash on a deferred basis (a “Deferred Cash Election”); or



(c)
In Company stock on a deferred basis (a “Deferred Stock Election”).



No other compensation or fees otherwise payable to an Eligible Director shall be
eligible for an election under this Plan.
Notwithstanding the foregoing, a portion of each Eligible Director’s annual
retainer for Board service shall be automatically deferred in Phantom Shares in
accordance with Section V.3 below only for 2019 and the prior Plan Years.
2.
Election to Defer



An Eligible Director may elect to defer payment of Eligible Fees under Section
V.4 or V.5 of this Plan by filing, no later than the last day of a Plan Year (or
by such earlier date as the Plan administrator shall determine), an irrevocable
election with the administrator on a form provided for that purpose. The Annual
Deferral Election shall be effective with respect to the Eligible Fees payable
during the following Plan Year. The Deferral Election Form shall specify an
amount to be deferred expressed as a percentage of the Eligible Director’s
annual retainer, as provided in the form attached hereto as Exhibit D.
That portion of Eligible Fees for which a valid form has not been timely
received by the Company will be paid in cash in accordance with the Company’s
customary practice of paying such Eligible Fees. Once a Plan Year has commenced,
all Deferral Elections under this Plan for such Plan Year shall be irrevocable.
3.
Automatic Receipt of Phantom Shares



For 2019 and prior Plan Years only, -in addition to an Eligible Director’s
voluntary election provided under Section V.4(b), if any, a portion of each
Eligible Director’s annual retainer payable to each Eligible Director for
service on the Board shall be automatically exchanged for Phantom Shares (in the
same manner as provided in Section V.4(b)). The retainer amount automatically
exchanged for Phantom Shares shall be $15,000. Effective for the 2020 Plan Year
and subsequent years, no portion of the annual retainer payable to each Eligible
Director for service on the Board shall be automatically exchanged for Phantom
Shares.
-3-




--------------------------------------------------------------------------------







4.
Deferral Elections



(a)
Deferred Cash Election



For Eligible Directors who make an Annual Deferred Cash Election, the Company
will establish a bookkeeping account for cash deferred for that Plan Year (an
“Annual Deferred Cash Account”) and will credit to the Annual Deferred Cash
Account the amount of the Eligible Fees earned and deferred by him/her as of the
date such fees would normally be payable by the Company (the “Credit Date”).
Amounts credited to an Eligible Director’s Annual Deferred Cash Account will be
adjusted for gains and/or losses to the same extent that equal amounts would
have been adjusted if they had been invested in one or more notional investments
designated by the Company. The use of notional investments herein is solely as a
device for computing the amount of benefits to be paid under the Plan, and the
Company shall not be required to purchase such investments.
(b)
Deferred Stock Election



Eligible Directors may elect to exchange part or all of their Eligible Fees for
a Plan Year for the Company’s commitment to issue to such Eligible Directors a
fixed number of shares of common stock of the Company at a future date. The
Company’s commitment to issue shares shall be referred to as “Phantom Shares”
held in an “Annual Deferred Stock Account”.”
As of the Credit Date, an Eligible Director shall receive a credit to his or her
Annual Deferred Stock Account. The amount of the credit shall be the number of
Phantom Shares (rounded to the nearest whole Share) determined by dividing (i)
an amount equal to Eligible Fees payable to the Eligible Director on the Credit
Date and specified for deferral, by (ii) the fair market value of one share of
Common Stock on such date.
For purposes of this paragraph (b), the following rules shall apply:
(i)
Fair Market Value



The fair market value of each share of Common Stock shall be equal to the
closing price of one share of the Company’s common stock on the New York Stock
Exchange‑Composite Transactions on the Credit Date as of which Phantom Shares
are credited to the Eligible Director’s Deferred Stock Account.
(ii)
No Actual Shares Prior to Distribution



No actual shares of Common Stock shall be issued until the distribution date
described below. The Phantom Shares shall not be considered issued and
outstanding shares for purposes of stockholder voting rights.




-4-




--------------------------------------------------------------------------------







(iii)
Dividend Credit



Each time a dividend is paid on Common Stock, an Eligible Director shall receive
a credit to his or her Deferred Stock Account equal to that number of shares of
common stock (rounded to the nearest whole share) having a fair market value on
the dividend payment date equal to the amount of the dividend payable on the
number of Phantom Shares credited to the Eligible Director’s Deferred Stock
Account on the dividend record date.
(iv)
Restrictions on Phantom Shares



All Phantom Shares issued under and subject to the terms of this Plan will be
issued under the Master Stock Plan (and/or its successor plans) and shall be
deemed to be “other stock‑based awards” for purposes of such plan; provided,
that any Phantom Shares credited before November 22, 2019 are subject to the
Donaldson Company, Inc. 2010 Master Stock Incentive Plan, and any Phantom Shares
credited before November 19, 2010 are subject to the Donaldson Company, Inc.
2001 Master Stock Incentive Plan.
5.
Distributions of Annual Deferred Accounts



(a)
Timing of Distributions



At the time an Eligible Director’s Annual Deferral Election is made for a Plan
Year, each Eligible Director shall specify the time and manner in which his/her
Annual Deferred Cash Account and/or Annual Deferred Stock Account shall be
distributed. If an Eligible Director does not specify an election for the timing
and manner of a distribution, the balance of an Eligible Director’s Annual
Deferred Accounts shall be distributed in a lump sum in accordance with option
(i) below. The Eligible Director shall be entitled to receive, or to commence
receiving, his/her Annual Deferred Accounts as soon as practicable after the
following:
(i)
the first anniversary of his/her separation from service (as that term is
defined under Section 409A of the Code) with the Company; or



(ii)
a specified date or specified age set by him/her.



(b)
Manner of Distribution



Each Eligible Director shall be entitled to receive the balance in his/her
Annual Deferred Accounts in any one of the following manners:
(i)
in a lump sum; or



(ii)
in annual installments over a period of years stipulated by him/her not to
exceed ten (10). The amount of the installments will be determined by annually
dividing the value of the benefits in the Account by the number of installments
remaining to be paid.

-5-




--------------------------------------------------------------------------------







Notwithstanding anything to the contrary above, the Company may make an
immediate lump sum payment of the Eligible Director’s Annual Deferral Accounts
if the balance of such Accounts, combined with any other amounts required to be
treated as deferred under a single plan pursuant to Section 409A of the Code,
does not exceed the applicable dollar amount under Section 402(g)(1)(B) of the
Code, provided any other such aggregated amounts are also distributed in a lump
sum at the same time.
Each Eligible Director’s Annual Deferred Stock Account shall be distributed in
Common Stock.
(c)
Distribution in Event of Death



In the event of the Eligible Director’s death, either before or after
commencement of payments, distribution of the Eligible Director’s entire Account
balance will be made in a single lump sum to the beneficiary named by the
Eligible Director (on such form or forms prescribed by the Plan administrator)
or to that person who would have a right to receive such distribution by will or
by the applicable laws of descent and distribution.
(d)
Distribution to Specified Employees



Notwithstanding any other provision in this Plan, in the event that an Eligible
Director in this Plan is determined to be a “specified employee” (as that term
is defined under Section 409A of the Code), any distribution to the Eligible
Director on account of the Eligible Director’s separation from service shall be
delayed as necessary to comply with the requirements of Section 409A of the
Code.
(e)
Distribution in Event of Change of Control



Notwithstanding any other provision of this Plan, in the event of a Change of
Control (as defined below), each Eligible Director who separates from service
with the Company for any reason during the two (2) year period following such
Change of Control shall receive within ten (10) business days after the date of
separation the following:
(i)
If a Eligible Director has a balance in an Annual Deferred Cash Account, a lump
sum payment of the entire balance contained in his/her Annual Deferred Cash
Account, together with applicable earnings adjustment, on the average daily
balance in such Deferral Account for the period since the last earnings
adjustment through the date of separation; and



(ii)
If an Eligible Director has a balance in an Annual Deferred Stock Account, a
distribution of the number of shares represented by the Phantom Shares issued
pursuant to such election; and



Notwithstanding paragraph (e)(i) above, with respect to any Eligible Director
who separated from service before the date of a Change of Control, the balance
of the


-6-




--------------------------------------------------------------------------------





Annual Deferred Accounts shall be paid at the time and in the manner as elected
by the Eligible Director (and shall not be commuted to a lump sum or otherwise
accelerated by the Change of Control). For purposes of this section, a “Change
of Control” shall have the meaning ascribed to that term in the Company’s 401(k)
Excess Plan, as may be amended from time to time.
VI. General Provisions
1.
Unsecured Obligation



The amounts credited to each Eligible Director’s Account shall not be held by
the Company in a trust, escrow or similar fiduciary capacity, and neither the
Eligible Director, nor any legal representative, shall have any right against
the Company with respect to any portion of the Account except as a general
unsecured creditor of the Company.
2.
Administration of the Plan



The Plan shall be administered by the Human Resources Committee of the Board of
Directors.
3.
Amendment, Termination and Governing Law



This Plan may be amended or terminated at any time by the Board of Directors or
the Human Resources Committee of the Board of Directors. This Plan shall be
construed and enforced in accordance with the laws of the state of Delaware,
except with respect to its rules relating to conflicts of law.
4.
Cautionary Statement



Eligible Directors should be aware that their participation in the Plan involves
the following risks, among others:
(a)
Balances in the Annual Deferred Accounts represent unfunded, unsecured general
obligations of the Company. If the Company is unable to pay its debts as they
become due, Eligible Directors may not be able to collect the balances in their
Annual Deferral Accounts.



(b)
The value of an Eligible Director’s Non‑Qualified Stock Options, Restricted
Stock Unit and Phantom Shares will depend on the value of the Company’s Common
Stock. An investment in the Company’s Common Stock involves risk. Eligible
Directors are encouraged to review the Company’s filings with the U.S.
Securities and Exchange Commission for a description of some of the risk factors
associated with an investment in the Company’s Common Stock.

















-7-




--------------------------------------------------------------------------------









EXHIBIT A


DONALDSON COMPANY, INC.
STOCK OWNERSHIP GUIDELINES FOR
NON‑EMPLOYEE DIRECTORS


Amended January 25, 2019


Purpose
The Board of Directors of Donaldson Company, Inc. (the “Company”) has adopted
these stock ownership guidelines because it believes that it is in the best
interests of the Company and its stockholders for Non‑Employee Directors of the
Company to have a significant equity interest in the Company in order to align
their financial interests with those of the Company’s stockholders.


Applicability
These guidelines are applicable to all Non‑Employee Directors of the Company
(“Covered Individuals”).


Minimum Ownership Guidelines
Each Covered Individual is expected to own shares of the Company’s common stock
with a value at least equal to the amount shown in the following schedule:


Position
Value of Shares
Non‑Employee Director
$ 400,000



Determining Share Ownership
Shares to be counted for purposes of the ownership guidelines will be all shares
owned by the Covered Individual, including shares owned jointly with, or
separately by, the Covered Individual’s immediate family members residing in the
same household and shares held in trust for the benefit of the Covered
Individual or his or her immediate family members residing in the same
household. Additionally, the following rules apply to determining which shares
are counted: (i) all outstanding shares “beneficially owned” for purposes of
Section 16 of the Securities Exchange Act are included, (ii) all time‑based
restricted stock and restricted stock units, regardless of whether vested, less
any estimated shares required to cover the assumed withholding tax amount upon
vesting (iii) all “in‑the‑money” unexercised vested stock options, less any
estimated shares required to cover the assumed withholding tax amount upon
exercise, are included, (iv) all shares in the Company’s deferred compensation
programs are included, and (v) all unvested performance‑based restricted stock
and restricted stock units (including performance units) are excluded.


Valuation Methodology
The value of the shareholdings of a Covered Individual is based on the
historical three‑month average closing price of Donaldson stock at the time of
valuation.










Exh A-1




--------------------------------------------------------------------------------









Achieving Compliance
A Covered Individual has five years from the date he or she becomes subject to
these ownership guidelines to achieve compliance with the ownership guidelines.
Until a Covered Individual has achieved compliance with these ownership
guidelines, the Covered Individual must retain 100% of the “net profit shares”
resulting from any option exercise or from the exercise, vesting, or settlement
of any other form of equity‑based compensation award. For these purposes, “net
profit shares” refers to that portion of the number of shares subject to the
exercise, vesting, or settlement of an award that the Covered Individual would
receive had he or she authorized the Company to withhold shares otherwise
deliverable in order to satisfy any applicable exercise price or withholding
taxes.


Administration
The Human Resources Committee of the Board shall be responsible for monitoring
the application of these stock ownership guidelines. In its discretion, the
Human Resources Committee may alter the amount or form of compensation for any
Covered Individual who fails to comply with the ownership guidelines, including
the retention requirements described above.






























































Exh A-2




--------------------------------------------------------------------------------









EXHIBIT B


NON‑EMPLOYEE DIRECTOR
NON‑QUALIFIED STOCK OPTION AGREEMENT


This Stock Option Award Agreement (the “Agreement”) is made as of the date
specified in the individual grant summary by and between Donaldson Company,
Inc., a Delaware corporation (hereinafter, together with its subsidiaries,
called “Donaldson” or “Company”), and the person specified in the individual
grant summary, a non‑Employee Director of Donaldson (hereinafter called the
“Participant”).
In consideration of the mutual covenants hereinafter set forth and for other
good and valuable consideration, the parties agree as follows:
1.    Grant of Option. Donaldson irrevocably grants to the Participant a
Non‑Qualified Stock Option (hereinafter, the “Option”) representing the right to
purchase all or any part of an aggregate of the number of shares specified in
the grant summary of common stock, par value of US$5.00 per share, of Donaldson
(“Common Stock”). This Option is granted pursuant to the Donaldson Company, Inc.
Compensation Plan for Non‑Employee Directors and the 2019 Master Stock Incentive
Plan of Donaldson (collectively, the “Plan”). The Participant acknowledges
receipt of a copy of the Plan. Capitalized terms not defined in this Agreement
shall have the meaning ascribed to such terms in the Plan.
The purchase price of the shares of Common Stock subject to this Option is
specified in the grant summary which shall be 100% of the Fair Market Value of
Donaldson Common Stock on the date the award is granted (the “Date of Grant”).
The Date of Grant is the date specified in your individual grant summary made
available to you on‑line. The term of this Option is for the period of ten (10)
years from and after the Date of Grant, or such shorter period as may be
provided by the provisions of the Plan.
2.    Transferability. This Option shall not be transferable otherwise than by
will or the laws of descent and distribution and may be exercised during the
lifetime of the Participant only by the Participant; provided, however, that
notwithstanding the above, this Option shall be transferable by the Participant
to family members and related estate planning entities.
3.    Vesting of Option Right. Each Option grant may be exercised by the
Participant under the following schedule except as otherwise provided in this
Agreement. The Option may not be exercised for a period of one (1) year from the
Date of Grant. Following that one‑year period, the Option vests in equal
one‑third increments:
–
one‑third vests on the one‑year anniversary of the Date of Grant;

–
one‑third vests on the two‑year anniversary of the Date of Grant;

–
one‑third vests on the three‑year anniversary of the Date of Grant.













Exh B-1




--------------------------------------------------------------------------------







The Option may be exercised as to any portion of the Option that is vested. An
unvested portion of the Option shall only vest so long as:
(1)
the Participant remains a Director of the Company on the date that the Option
vests,



(2)
the Participant retires or resigns from service as a Director of the Company in
accordance with the age and term limits of the Corporate Governance Guidelines
of the Company, or



(3)
the Participant’s service as a Director of the Company is terminated for any
other reason and a majority of the members of the Board of Directors other than
the eligible Director consent to the continued vesting of such portion of the
Option in accordance with the original vesting schedule.



The vesting of the Option also is subject to acceleration in the event of a
Change in Control (as defined in the 2019 Master Stock Incentive Plan).
4.    Exercise of Option. Once vested, the Participant may exercise this Option,
in whole or in part, at any time during the term as specified above but not
after ten (10) years from the Date of Grant; provided, that if the Participant
dies, this Option, if vested, may be exercised within three (3) years after
death, but not after ten (10) years from the Date of Grant, by the Participant’s
estate or by the person or persons who acquire the right to exercise this Option
by bequest, inheritance or otherwise by reason of such death. Donaldson and the
Participant recognize that this Agreement in no way restricts the right of
Donaldson to terminate the Participant’s membership consistent with applicable
Delaware laws.
5.    Method of Exercise of Option. Subject to the terms and conditions of this
Agreement, the Option may be exercised only within the Option period by serving
written notice of exercise on Donaldson at its principal office which is as of
this date located at 1400 W. 94th Street, Bloomington, Minnesota, Attention:
General Counsel, or such other forms of written or electronic notice as are
designated by the Company. The notice must state the number of shares being
exercised and include payment in full of the purchase price. Payment of the
purchase price shall be made in cash or, with the approval of Donaldson (which
may be given in its sole discretion), in shares of Common Stock of Donaldson
having a Fair Market Value equal to the full purchase price of the shares of
Common Stock being acquired or a combination of cash and such shares of Common
Stock.
6.    Acceleration of Exercisability upon Change in Control. In the event of a
Change in Control (as defined in the 2019 Master Stock Incentive Plan), any
outstanding Option granted under this Agreement not previously vested and
exercisable shall become fully vested and exercisable and shall remain
exercisable thereafter until they are either exercised or expire by their terms.
7.    Miscellaneous.
(a)
Donaldson shall not be liable for any foreign exchange rate fluctuation, where
applicable, between the Participant’s local currency and the United States
dollar that may affect the value of the Option or any amounts due to the
Participant









Exh B-2




--------------------------------------------------------------------------------





pursuant to the exercise of the Option or the subsequent sale of any shares of
Common Stock acquired upon exercise.


(b)
The exercise of all or any parts of the Option shall only be effective at such
time that the sale of shares of Common Stock pursuant to such exercise will not
violate any U.S. federal, state or foreign securities or other laws.



(c)
It is understood and agreed that the Option price is the per share market value
of a share of Common Stock on the Date of Grant. The Option is not intended to
be an Incentive Option within the meaning of Section 422 of the Code. The Option
is issued pursuant to the Plan and is subject to its terms.



(d)
If all or any portion of the Option is exercised subsequent to any stock
dividend or split, recapitalization, consolidation, or the like, occurring after
the date hereof, as a result of which securities of any class shall be issued in
respect of outstanding shares of Common Stock, or shares of Common Stock shall
be changed into the same or a different number of shares or other securities of
the same or other class or classes, then the Board of Directors shall determine
if any equitable adjustment is necessary to protect the Participant against
dilution and shall determine the terms of such adjustment, if any. In the case
of any stock dividend or split effected after the date hereof, the number of
shares of Common Stock to be granted hereunder shall be automatically adjusted
to prevent dilution of the potential benefits intended to be made available
hereunder.



(e)
This Option grant shall be effective only after the Participant agrees to the
terms and conditions of the Agreement.



(f)
This agreement shall be construed and enforced in accordance with the laws of
the state of Delaware, except with respect to its rules relating to conflicts of
law. The Participant consents to the exclusive jurisdiction of the state and
federal courts of the state of Minnesota in connection with any controversies
relating to or arising out of this Agreement, and agrees that any and all
litigation relating to or arising out of this Agreement shall be venued in
Hennepin County, Minnesota.



(g)
As a condition of the grant of this Option, the Participant agrees to repatriate
all payments attributable to the shares of Common Stock and/or cash acquired
under the Plan (including, but not limited to, dividends and any proceeds
derived from the sale of the shares of Common Stock acquired pursuant to the
Option) in accordance with local foreign exchange rules and regulations in the
Participant’s country of residence. In addition, the Participant also agrees to
take any and all actions, and consents to any and all actions taken by
Donaldson, as may be required to allow Donaldson to comply with local laws,
rules and regulations in the Participant’s country of residence. Finally, the
Participant agrees to take any and all actions as may be required to comply with
the Participant’s personal legal and tax obligations under local laws, rules and
regulations in the Participant’s country of residence.











Exh B-3




--------------------------------------------------------------------------------







(h)
Donaldson, in its sole discretion, may decide to deliver any documents related
to the Option or other awards granted to the Participant under the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on‑line or
electronic system established and maintained by Donaldson or a third party
designated by Donaldson.



(i)
The Participant acknowledges and agrees that it is the Participant’s express
intent that this Agreement, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the grant of this
Option, be drawn up in English. If the Participant has received this Agreement,
the Plan or any other documents related to the Option translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version shall control.



(j)
Notwithstanding any provisions in this Agreement to the contrary, this Option
shall be subject to any special terms and conditions for the Participant’s
country of residence, as set forth in the applicable addendum to this Agreement,
if any. Further, if the Participant transfers residency to another country
reflected in an addendum to this Agreement, the special terms and conditions for
such country will apply to the Participant to the extent Donaldson determines,
in its sole discretion, that the application of such terms and conditions is
necessary or advisable in order to comply with local laws, rules and/or
regulations or to facilitate the operation and administration of the Option and
the Plan (or Donaldson may establish alternative terms and conditions as may be
necessary or advisable to accommodate the Participant’s transfer). Any
applicable addendum shall constitute part of this Agreement.



(k)
Donaldson reserves the right to impose other requirements on this Option, any
shares of Common Stock acquired pursuant to this Option, and the Participant’s
participation in the Plan, to the extent Donaldson determines, in its sole
discretion, that such other requirements are necessary or advisable in order to
comply with local laws, rules and/or regulations or to facilitate the operation
and administration of the Option and the Plan. Such requirements may include
(but are not limited to) requiring the Participant to sign any agreements or
undertakings that may be necessary to accomplish the foregoing.



(l)
If the Participant is resident outside the United States, the grant of the
Option is not intended to be a public offering of securities in the
Participant’s country of residence. Donaldson has not submitted any registration
statement, prospectus or other filings with the local securities authorities
(unless otherwise required under local law), and the grant of the Option is not
subject to the supervision of the local securities authorities. No employee of
Donaldson or any Affiliate is permitted to advise the Participant on whether the
Participant should acquire shares of Common Stock by exercising the Option under
the Plan. Investment in shares of Common Stock involves a degree of risk. Before
deciding to acquire shares of Common Stock by exercising the Option, the
Participant should carefully review all of the













Exh B-4




--------------------------------------------------------------------------------





materials related to the Option and the Plan. In addition, the Participant
should consult with the Participant’s personal advisor for professional
investment advice.


(m)
The Participant’s country of residence may have insider trading and/or market
abuse laws that may affect the Participant’s ability to acquire or sell shares
of Common Stock under the Plan during such times the Participant is considered
to have “inside information” (as defined in the laws in Participant’s country of
residence). These laws may be the same or different from any Donaldson insider
trading policy. The Participant acknowledges that it is the Participant’s
responsibility to be informed of and compliant with such regulations, and the
Participant is advised to speak to his / her personal advisor on this matter.



(n)
The invalidity or unenforceability of any provision of the Plan or this
Agreement will not affect the validity or enforceability of any other provision
of the Plan or this Agreement, and each provision of the Plan and this Agreement
will be severable and enforceable to the extent permitted by law.



8.    Consent to Collection/Processing/Transfer of Personal Data. Pursuant to
applicable personal data protection laws, Donaldson hereby notifies the
Participant of the following in relation to the Participant’s personal data and
the collection, use, processing and transfer of such data in relation to
Donaldson’s grant of this Option and the Participant’s participation in the
Plan. The collection, use, processing and transfer of the Participant’s personal
data is necessary for Donaldson’s administration of the Plan and the
Participant’s participation in the Plan, and the Participant’s denial and/or
objection to the collection, use, processing and transfer of personal data may
affect the Participant’s participation in the Plan. As such, the Participant
hereby voluntarily acknowledges and consents (where required under applicable
law) to the collection, use, processing and transfer of personal data as
described in this paragraph.
Donaldson holds certain personal information about the Participant, including
the Participant’s name, home address, email address and telephone number, date
of birth, social security number, passport number or other employee
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in Donaldson, details of all stock options or any
other entitlement to shares of Common Stock awarded, canceled, purchased,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
managing and administering the Plan (“Data”). Data may be provided by the
Participant or collected, where lawful, from third parties, and Donaldson will
process Data for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. Data processing will take
place through electronic and non‑electronic means according to logics and
procedures strictly correlated to the purposes for which Data are collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations in the Participant’s country of residence. Data processing
operations will be performed minimizing the use of personal and identification
data when such operations are unnecessary for the processing purposes sought.
Data will be accessible within Donaldson’s organization only by those persons
requiring access for purposes of the implementation, administration and
operation of the Plan and for the Participant’s participation in the Plan.






Exh B-5




--------------------------------------------------------------------------------







Donaldson will transfer Data within the Donaldson organization as necessary for
the purpose of implementation, administration and management of the
Participant’s participation in the Plan, and Donaldson may further transfer Data
to any third parties assisting Donaldson in the implementation, administration
and management of the Plan. These recipients may be located in the European
Economic Area, or elsewhere throughout the world, such as the United States. The
Participant hereby authorizes (where required under applicable law) them to
receive, possess, use, retain and transfer Data, in electronic or other form,
for purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of Common Stock on the Participant’s behalf to a broker or other third
party with whom the Participant may elect to deposit any shares of Common Stock
acquired pursuant to the Plan.
The Participant may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to (a)
obtain confirmation as to the existence of Data, (b) verify the content, origin
and accuracy of Data, (c) request the integration, update, amendment, deletion,
or blockage (for breach of applicable laws) of Data, and (d) to oppose, for
legal reasons, the collection, processing or transfer of Data which is not
necessary or required for the implementation, administration and/or operation of
the Plan and the Participant’s participation in the Plan. The Participant may
seek to exercise these rights by contacting Donaldson Legal Department.
By executing this Agreement as of the Date of Grant, the Participant hereby
accepts and agrees to be bound by all terms and conditions of this Agreement and
the Plan.
PARTICIPANT:
SIGNED BY ELECTRONIC SIGNATURE*


* BY ELECTRONICALLY ACCEPTING THE OPTION, THE PARTICIPANT AGREES THAT (i) SUCH
ACCEPTANCE CONSTITUTES THE PARTICIPANT’S ELECTRONIC SIGNATURE IN EXECUTION OF
THE AGREEMENT; (ii) THE PARTICIPANT AGREES TO BE BOUND BY THE PROVISIONS OF THE
PLAN, THE AGREEMENT AND THE ADDENDUM TO THE AGREEMENT (IF ANY); (iii) THE
PARTICIPANT HAS REVIEWED THE PLAN, THE AGREEMENT AND THE ADDENDUM TO THE
AGREEMENT (IF ANY) IN THEIR ENTIRETY, HAS HAD AN OPPORTUNITY TO OBTAIN THE
ADVICE OF COUNSEL PRIOR TO ACCEPTING THE OPTION AND FULLY UNDERSTANDS ALL OF THE
PROVISIONS OF THE PLAN, THE AGREEMENT AND THE ADDENDUM TO THE AGREEMENT (IF
ANY); (iv) THE PARTICIPANT HAS BEEN PROVIDED WITH A COPY OR ELECTRONIC ACCESS TO
A COPY OF THE U.S. PROSPECTUS FOR THE PLAN AND THE TAX SUPPLEMENT TO THE U.S.
PROSPECTUS FOR EMPLOYEE’S COUNTRY, IF APPLICABLE; AND (v) THE PARTICIPANT HEREBY
AGREES TO ACCEPT AS BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR
INTERPRETATIONS OF THE HUMAN RESOURCES COMMITTEE UPON ANY QUESTIONS ARISING
UNDER THE PLAN, THE AGREEMENT AND THE ADDENDUM TO THE AGREEMENT (IF ANY).










Exh B-6




--------------------------------------------------------------------------------









EXHIBIT C


NON‑EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT AWARD AGREEMENT


This Restricted Stock Unit Award Agreement (the “Agreement”) is made as of the
date specified in the individual grant summary by and between Donaldson Company,
Inc., a Delaware corporation (hereinafter, together with its subsidiaries,
called “Donaldson” or “Company”), and the person specified in the individual
grant summary, a non‑Employee Director of Donaldson (hereinafter called the
“Participant”).
In consideration of the mutual covenants hereinafter set forth and for other
good and valuable consideration the parties hereto agree as follows:
1.    Grant of Restricted Stock Units. Donaldson hereby grants to the
Participant the number of Restricted Stock Units representing the right to
receive shares of common stock, par value of US$5.00 per share, of Donaldson
(“Common Stock”) specified in the grant summary for no cash consideration, and
dividend equivalent amounts corresponding to the shares, subject to the
following terms and conditions:
(a)
This Award is granted pursuant to the Donaldson Company, Inc. Compensation Plan
for Non‑Employee Directors and the 2019 Master Stock Incentive Plan of Donaldson
(collectively, the “Plan”), and is subject to all of the terms and conditions of
the Plan. The Participant acknowledges receipt of a copy of the Plan and the
Plan Prospectus. Capitalized terms not defined in this Agreement shall have the
meaning ascribed to such terms in the Plan.



(b)
Date of grant shall be as specified on your individual grant summary made
available to you on‑line (“Grant Date”).



(c)
Neither the Restricted Stock Units, nor the shares of Common Stock to which the
units relate, may be sold, assigned, hypothecated or transferred (including
without limitation, transfer by gift or donation) until the first anniversary of
the Grant Date (“Restriction Period”). Restricted Stock Units granted to the
Participant shall be credited to an account in the Participant’s name. This
account shall be a record of book‑keeping entries only and shall be utilized
solely as a device for the measurement and determination of the number of shares
of Common Stock to be issued to or in respect of the Participant pursuant to
this Agreement.



(d)
The Restricted Stock Units subject to the Award shall be forfeited to Donaldson
if, at any time within the Restriction Period, the Participant’s service as a
Director of the Company is terminated for any reason unless:



(i)
the Participant’s termination is due to retirement or resignation from service
as a Director of the Company in accordance with the age and term limits of the
Corporate Governance Guidelines of the Company; or





Exh C-1




--------------------------------------------------------------------------------







(ii)
a majority of the members of the Board of Directors other than the eligible
Director consent to the continued vesting of the Restricted Stock in accordance
with the original vesting schedule.



(e)
Upon the expiration of the Restriction Period, the Company shall cause to be
issued to the Participant, or to the Participant’s designated beneficiary or
estate in the event of the Participant’s death, one share of Common Stock in
payment and settlement of each vested Restricted Stock Unit. The Company shall
cause the shares issuable in connection with the vesting of any such Restricted
Stock Units to be issued as soon as practicable after the Restriction Period,
but in all events no later than 30 days after the Restriction Period, and the
Participant shall have no power to affect the timing of such issuance. Such
issuance shall be evidenced by a stock certificate or appropriate entry on the
books of the Company or a duly authorized transfer agent of the Company and
shall be in complete settlement and satisfaction of such vested Restricted Stock
Units.



(f)
Notwithstanding anything herein to the contrary such restrictions shall lapse
and all of the shares of Common Stock shall become fully vested in the event of
a Change in Control (as defined in the 2019 Master Stock Incentive Plan).



2.    Vesting upon Change in Control. In the event of a Change in Control (as
defined in the 2019 Master Stock Incentive Plan), the Restricted Stock Units
shall immediately become fully vested and the shares subject to the Award shall
be delivered to the Participant. Notwithstanding the foregoing, if any payment
due under this Section 2 is deferred compensation subject to Section 409A of the
Code, and if the Change in Control is not a “change in control event” that
serves as a permissible payment event under Treasury Regulation § 1.409A‑3(i)(5)
or such other regulation or guidance issued under Section 409A of the Code, then
the Restricted Stock Units shall vest upon the Change in Control as provided
above but delivery of the shares subject to the Award shall be delayed until the
end of the Restriction Period.
3.    Miscellaneous.
(a)
The Restricted Stock Units do not entitle the Participant to any rights of a
stockholder of the Company. Notwithstanding the foregoing, the Participant shall
accumulate an unvested right to dividend equivalent amounts on the shares of
Common Stock underlying Restricted Stock Units if cash dividends are declared by
Donaldson on the shares on or after the Grant Date. Each time a dividend is paid
on Common Stock, the Participant shall accrue an additional number of Restricted
Stock Units (rounded to the nearest whole share) having a Fair Market Value on
the dividend payment date equal to the amount of the dividend payable on the
Participant’s Restricted Stock Units on the dividend record date. The additional
Restricted Stock Units shall be subject to the same vesting, forfeiture and
share delivery terms in Section 1 and Section 2 above as if they had been
awarded on the Grant Date. The Participant shall not be entitled to dividend
equivalents with respect to dividends declared prior to the Grant Date. All
dividend equivalents accumulated with respect to forfeited Restricted Stock
Units shall also be irrevocably forfeited. As of the date of issuance of shares
underlying Restricted



Exh C-2




--------------------------------------------------------------------------------





Stock Units, the Participant shall have all of the rights of a stockholder of
the Company with respect to any shares issued pursuant hereto.


(b)
Upon any stock dividend or split, recapitalization, consolidation, or the like,
occurring after the date hereof, as a result of which securities of any class
shall be issued in respect of outstanding shares of Common Stock, or shares of
Common Stock shall be changed into the same or a different number of shares or
other securities of the same or other class or classes, then the Board of
Directors shall determine if any equitable adjustment is necessary to protect
the Participant against dilution and shall determine the terms of such
adjustment, if any. In the case of any stock dividend or split effected after
the date hereof, the number of shares of Common Stock to be issued hereunder
shall be automatically adjusted to prevent dilution of the potential benefits
intended to be made available hereunder.



(c)
This Award shall be effective only after the Participant agrees to the terms and
conditions of the Agreement.



(d)
This agreement shall be construed and enforced in accordance with the laws of
the state of Delaware, except with respect to its rules relating to conflicts of
law. The Participant consents to the exclusive jurisdiction of the state and
federal courts of the state of Minnesota in connection with any controversies
relating to or arising out of this Agreement, and agrees that any and all
litigation relating to or arising out of this Agreement shall be venued in
Hennepin County, Minnesota.



(e)
As a condition of the grant of this Award, the Participant agrees to repatriate
all payments attributable to the shares of Common Stock and/or cash acquired
under the Plan (including, but not limited to, dividends and any proceeds
derived from the sale of the shares of Common Stock) in accordance with local
foreign exchange rules and regulations in the Participant’s country of
residence. In addition, the Participant also agrees to take any and all actions,
and consents to any and all actions taken by Donaldson, as may be required to
allow Donaldson to comply with local laws, rules and regulations in the
Participant’s country of residence. Finally, the Participant agrees to take any
and all actions as may be required to comply with the Participant’s personal
legal and tax obligations under local laws, rules and regulations in the
Participant’s country of residence.



(f)
Donaldson, in its sole discretion, may decide to deliver any documents related
to the Restricted Stock Units or other Awards granted to the Participant under
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on‑line or electronic system established and maintained by Donaldson or a
third party designated by Donaldson.



(g)
The Participant acknowledges and agrees that it is the Participant’s express
intent that this Agreement, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the grant of this
Award, be drawn up in English. If the Participant has received this Agreement,
the Plan or









Exh C-3




--------------------------------------------------------------------------------





any other documents related to the Award translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version shall control.


(h)
Notwithstanding any provisions in this Agreement to the contrary, this Award
shall be subject to any special terms and conditions for the Participant’s
country of residence, as set forth in the applicable addendum to this Agreement,
if any. Further, if the Participant transfers residency to another country
reflected in an addendum to this Agreement, the special terms and conditions for
such country will apply to the Participant to the extent Donaldson determines,
in its sole discretion, that the application of such terms and conditions is
necessary or advisable in order to comply with local laws, rules and/or
regulations or to facilitate the operation and administration of the Award and
the Plan (or Donaldson may establish alternative terms and conditions as may be
necessary or advisable to accommodate the Participant’s transfer). Any
applicable addendum shall constitute part of this Agreement.



(i)
Donaldson reserves the right to impose other requirements on this Award, any
shares of Common Stock underlying the Award, and the Participant’s participation
in the Plan, to the extent Donaldson determines, in its sole discretion, that
such other requirements are necessary or advisable in order to comply with local
laws, rules and/or regulations or to facilitate the operation and administration
of the Award and the Plan. Such requirements may include (but are not limited
to) requiring the Participant to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.



(j)
If the Participant is resident outside the United States, the grant of the Award
is not intended to be a public offering of securities in the Participant’s
country of residence. Donaldson has not submitted any registration statement,
prospectus or other filings with the local securities authorities (unless
otherwise required under local law), and the grant of the Award is not subject
to the supervision of the local securities authorities. Investment in shares of
Common Stock involves a degree of risk. The Participant should consult with the
Participant’s personal advisor for professional investment advice.



(k)
The Participant’s country of residence may have insider trading and/or market
abuse laws that may affect the Participant’s ability to acquire or sell shares
of Common Stock under the Plan during such times the Participant is considered
to have “inside information” (as defined in the laws in Participant’s country of
residence). These laws may be the same or different from any Donaldson insider
trading policy. The Participant acknowledges that it is the Participant’s
responsibility to be informed of and compliant with such regulations, and the
Participant is advised to speak to his / her personal advisor on this matter.



(l)
The invalidity or unenforceability of any provision of the Plan or this
Agreement will not affect the validity or enforceability of any other provision
of the Plan or















Exh C-4




--------------------------------------------------------------------------------





this Agreement, and each provision of the Plan and this Agreement will be
severable and enforceable to the extent permitted by law.


4.    Consent to Collection/Processing/Transfer of Personal Data. Pursuant to
applicable personal data protection laws, Donaldson hereby notifies the
Participant of the following in relation to the Participant’s personal data and
the collection, use, processing and transfer of such data in relation to
Donaldson’s grant of this Award and the Participant’s participation in the Plan.
The collection, use, processing and transfer of the Participant’s personal data
is necessary for Donaldson’s administration of the Plan and the Participant’s
participation in the Plan, and the Participant’s denial and/or objection to the
collection, use, processing and transfer of personal data may affect the
Participant’s participation in the Plan. As such, the Participant hereby
voluntarily acknowledges and consents (where required under applicable law) to
the collection, use, processing and transfer of personal data as described in
this paragraph.
Donaldson holds certain personal information about the Participant, including
the Participant’s name, home address, email address and telephone number, date
of birth, social security number, passport number or other employee
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in Donaldson, details of all stock awards or any
other entitlement to shares of Common Stock awarded, canceled, purchased,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
managing and administering the Plan (“Data”). Data may be provided by the
Participant or collected, where lawful, from third parties, and Donaldson will
process Data for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. Data processing will take
place through electronic and non‑electronic means according to logics and
procedures strictly correlated to the purposes for which Data are collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations in the Participant’s country of residence. Data processing
operations will be performed minimizing the use of personal and identification
data when such operations are unnecessary for the processing purposes sought.
Data will be accessible within Donaldson’s organization only by those persons
requiring access for purposes of the implementation, administration and
operation of the Plan and for the Participant’s participation in the Plan.
Donaldson will transfer Data within the Donaldson organization as necessary for
the purpose of implementation, administration and management of the
Participant’s participation in the Plan, and Donaldson may further transfer Data
to any third parties assisting Donaldson in the implementation, administration
and management of the Plan. These recipients may be located in the European
Economic Area, or elsewhere throughout the world, such as the United States. The
Participant hereby authorizes (where required under applicable law) them to
receive, possess, use, retain and transfer Data, in electronic or other form,
for purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of Common Stock on the Participant’s behalf to a broker or other third
party with whom the Participant may elect to deposit any shares of Common Stock
acquired pursuant to the Plan.
The Participant may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to (a)
obtain confirmation as to the existence of Data, (b) verify the content, origin
and accuracy of Data, (c) request the integration,




Exh C-5




--------------------------------------------------------------------------------





update, amendment, deletion, or blockage (for breach of applicable laws) of
Data, and (d) to oppose, for legal reasons, the collection, processing or
transfer of Data which is not necessary or required for the implementation,
administration and/or operation of the Plan and the Participant’s participation
in the Plan. The Participant may seek to exercise these rights by contacting
Donaldson Legal Department.
By execution of this Agreement as of the Grant Date, the Participant hereby
accepts and agrees to be bound by all of the terms and conditions of this
Agreement and the Plan.
PARTICIPANT:


SIGNED BY ELECTRONIC SIGNATURE*


* BY ELECTRONICALLY ACCEPTING THIS AWARD, THE PARTICIPANT AGREES THAT (i) SUCH
ACCEPTANCE CONSTITUTES THE PARTICIPANT’S ELECTRONIC SIGNATURE IN EXECUTION OF
THE AGREEMENT; (ii) THE PARTICIPANT AGREES TO BE BOUND BY THE PROVISIONS OF THE
PLAN, THE AGREEMENT AND THE ADDENDUM TO THE AGREEMENT (IF ANY); (iii) THE
PARTICIPANT HAS REVIEWED THE PLAN, THE AGREEMENT AND THE ADDENDUM TO THE
AGREEMENT (IF ANY) IN THEIR ENTIRETY, HAS HAD AN OPPORTUNITY TO OBTAIN THE
ADVICE OF COUNSEL PRIOR TO ACCEPTING THIS AWARD AND FULLY UNDERSTANDS ALL OF THE
PROVISIONS OF THE PLAN, THE AGREEMENT AND THE ADDENDUM TO THE AGREEMENT (IF
ANY); (iv) THE PARTICIPANT HAS BEEN PROVIDED WITH A COPY OR ELECTRONIC ACCESS TO
A COPY OF THE U.S. PROSPECTUS FOR THE PLAN AND THE TAX SUPPLEMENT TO THE U.S.
PROSPECTUS FOR EMPLOYEE’S COUNTRY, IF APPLICABLE; AND (v) THE PARTICIPANT HEREBY
AGREES TO ACCEPT AS BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR
INTERPRETATIONS OF THE HUMAN RESOURCES COMMITTEE UPON ANY QUESTIONS ARISING
UNDER THE PLAN, THE AGREEMENT AND THE ADDENDUM TO THE AGREEMENT (IF ANY).






















Exh C-6




--------------------------------------------------------------------------------







EXHIBIT D


DONALDSON COMPANY, INC.
COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS


20___ ANNUAL RETAINER ELECTION FORM


Name: __________________________________




Retainer Elections
Annual Retainer: I elect to receive my annual retainer for calendar year 20__ as
follows (total must add up to 100%):
                                                    % in Cash:_____________%
                                    % in Deferred Stock:_____________%
                                     % in Deferred Cash:_____________%
Committee Retainer (including Committee Chair retainers): I elect to receive my
Committee retainer as follows (total must add up to 100%):
                                                     % in Cash:_____________%
                                     % in Deferred Stock:_____________%
                                      % in Deferred Cash:_____________%



Deferred Stock Payment Election
I elect to receive my deferred stock account of shares of company stock
beginning on (choose one):
                     ¨  One year after I cease to be a director
                     ¨  A Specified Date: _________________
                     ¨  Specified Age: _____________________
I elect to receive my deferred stock account of shares of company stock in the
following form of payment:
    ¨   Lump Sum ¨ Annual Installments for ______ years (maximum of 10 years)



Deferred Cash Payment Election
I elect to receive my deferred cash account beginning on (choose one):
                     ¨  One year after I cease to be a director
                     ¨  A Specified Date: _________________
                     ¨  Specified Age: _____________________
I elect to receive my deferred cash account in the following form of payment:
    ¨   Lump Sum ¨ Annual Installments for ______ years (maximum of 10 years)





NOTE: Changes to this election may only be made under certain specific
circumstances described in the Plan document.


Payments pursuant to this agreement shall be reduced for the amount of any
applicable tax withholdings. I understand that this Agreement is covered by the
terms of the Company’s Compensation Plan for Non‑Employee Directors and the 2019
Master Stock Incentive Plan. I understand that this Agreement form must be
returned to the Company before the beginning of the calendar year in which I
wish the Agreement to take effect. I understand that the deferral account shall
not be held by the Company in a fiduciary capacity and that I or my
representative has no right with respect to such account, except as a general
unsecured creditor of the Company.


By: __________________________________________        Date: _________________


Exh D-1


